Citation Nr: 0528536	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  03-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss, for the period from 
March 18, 2002, to May 9, 2005.

2.  Entitlement to an increased evaluation for service-
connected bilateral hearing loss, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  For the period March 18, 2002, to May 9, 2005, the 
veteran's bilateral hearing loss was manifested by level II 
hearing acuity in the right ear, and by level II hearing 
acuity in the left ear.

2.  The veteran's bilateral hearing loss is currently 
manifested by level IV hearing acuity in the right ear, and 
by level V hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss, for the period from March 
18, 2002, to May 9, 2005, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2005).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for 
service-connected hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
action, VA notified the veteran by a letter dated in March 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The veteran was notified of the need for VA 
examinations, and they were accorded him in June 2002, August 
2002, and May 2005.  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Review of the veteran's service medical records reveals a 
July 1966 preinduction examination report stating that the 
veteran had "normal" ears.  Audiological evaluations 
throughout the remainder of the veteran's military service 
were normal.  In February 1971, a service separation 
examination of the veteran was conducted.  The report 
revealed the veteran had "normal" ears.  

Subsequent to service, a VA audiological evaluation was 
conducted in June 2002.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
55
60
 LEFT
25
50
50
55
50

The report stated an average puretone decibel loss of 51 
decibels in the left ear and 48 decibels in the right ear.  
The word recognition percentage was 88 percent, bilaterally.  
At that time, the veteran reported being exposed to jet noise 
as an aviation electrician during service.  He also reported 
occupational noise exposure after service, but no 
recreational noise exposure.  The examiner opined that the 
veteran's bilateral hearing loss was "at least as likely as 
not" related to the acoustic trauma he experienced while in 
service.  Service connection was granted the same month, and 
the veteran's bilateral hearing loss was assigned a 
noncompensable evaluation.

Thereafter, a VA audiological evaluation was conducted in 
August 2002.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
55
60
 LEFT
45
45
45
45
50

The report stated an average puretone decibel loss of 46 
decibels, bilaterally.  The word recognition percentage was 
88 percent, bilaterally.  

In March 2003, a private audiological examination was 
conducted.  The results showed a puretone decibel loss 
average of 51 decibels in the right ear, and 49 decibels in 
the left ear.  The reported word recognition scores, using a 
recorded CD, were 48 percent for the right ear and 56 percent 
for the left ear.  However, it was not stated that the 
Maryland CNC word list was used.

In December 2003, a VA audiologist reviewed the veteran's 
claims file, including the March 2003 private audiological 
evaluation.  The VA audiologist's report stated that due to 
the lack of the use of the Maryland CNC word list, as well as 
the fact that the private examiner was a hearing aid dealer 
and not a licensed audiologist, the private evaluation 
results should not be relied on for rating purposes.  
However, he also admitted that a clinical fellowship trainee, 
who was not yet a licensed audiologist, conducted the VA 
audiological evaluation.  He also noted that the VA examiner 
had a master's degree in audiology, and was supervised by a 
licensed audiologist during the veteran's examination.  

In May 2005, pursuant to a Board remand, an additional VA 
audiological evaluation was conducted.  Puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
60
65
LEFT
30
50
55
60
60

The report stated an average puretone decibel loss of 55 
decibels in the right ear, and 56 decibels in the left ear.  
The word recognition percentage in the right ear was 76 
percent, and in the left ear 74 percent.  The examiner's 
diagnosis was mild to moderately severe sensorineural hearing 
loss, at 500 Hertz to 4000 Hertz bilaterally.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from service-connected 
defective hearing, the Rating Schedule establishes eleven 
levels of impaired efficiency, numerically designated from 
level I to level XI.  Level I represents essentially normal 
audio acuity, with hearing loss increasing with each level to 
the profound deafness represented by level XI.  38 C.F.R. § 
4.85, Tables VI, VII (2005).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a), (b).  Here, the puretone threshold averages, as 
stated in all of the audiological evaluations of record that 
are considered probative for VA rating purposes, do not 
satisfy the regulatory requirements of 38 C.F.R. § 4.86 for a 
pattern of exceptional hearing impairment in either the right 
or the left ear.  Therefore, 38 C.F.R. 4.86 does not apply in 
this case.

The weight of the medical evidence of record does not support 
a compensable evaluation for service-connected bilateral 
hearing loss for the period March 18, 2002, to May 9, 2005.  
The March 2003 private audiological evaluation is not 
probative for VA rating purposes, because it was not 
conducted by a licensed audiologist, nor provided individual 
enumerated scores for the clinical findings at 1000 Hertz, 
2000 Hertz, 3000 Hertz, 4000 Hertz, nor stated that the word 


recognition percentage evaluation was conducted using the 
Maryland CNC word list.  

The clinical findings for the period in question from the 
audiological evaluations of record that comply with the 
criteria set forth in 38 C.F.R. § 4.85(a) show a level II 
hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI.  
Using Table VII, the numeric designations of level II hearing 
acuity in both the right ear and left ear translate to a 
noncompensable disabling evaluation for hearing impairment.  
38 C.F.R. § 4.85(h), Diagnostic Code 6100.  As the first 
probative medical evidence of record showing that the 
veteran's service-connected hearing loss is of a compensable 
level was the May 10, 2005, VA examination, a compensable 
evaluation for service-connected bilateral hearing loss, for 
the period March 18, 2002, to May 9, 2005, is not warranted.  
See 38 C.F.R. § 3.400 (2005).

Further, the medical evidence of record does not support an 
increased evaluation for service-connected bilateral hearing 
loss in excess of 10 percent disabling.  The May 2005 VA 
examination showed a level IV hearing acuity in the right 
ear, and a level V hearing acuity in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  Using Table VII, the numeric 
designations of level IV hearing acuity in the right ear, and 
level V hearing acuity in the left ear, translate to a 10 
percent disabling evaluation for hearing impairment.  
38 C.F.R. § 4.85(h), Diagnostic Code 6100.  Although the 
veteran contends, through his representative, that his 
service-connected bilateral hearing loss is more closely 
approximated by a 20 percent disabling evaluation, the 
assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria 
from which the Board cannot deviate.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  

As such, neither an initial compensable evaluation for 
service-connected bilateral hearing loss, for the period 
March 18, 2002, to May 9, 2005, nor an increased evaluation 
in excess of 10 percent disabling for service-connected 
bilateral hearing loss, is warranted.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for service-connected 
bilateral hearing loss, prior to May 10, 2005, is denied.

An evaluation in excess of 10 percent disabling for service-
connected bilateral hearing loss is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


